DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 5, and 6 were amended and claim 3 was canceled in the response filed on 3/22/2022.  Claims 1, 2, and 4-9 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Line 2 of claim 2 was deleted and replaced by the following: --the core (X) has a valence of 3 to 12.--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fang Liu on 4/27/2022.
Response to Amendment
The Applicant's amendments, dated 3/22/2022, are sufficient to overcome the 35 USC 112(b) rejection of claims 1, 2, and 4-9 (see p. 3-5 of the OA dated 11/23/2021).  Therefore, the rejections are withdrawn.
  The Applicant's amendments, dated 3/22/2022, are sufficient to overcome the written description 35 USC 112(a) rejection of claims 1, 2, and 4-9 (see p. 6-7 of the OA dated 11/23/2021).  Therefore, the rejections are withdrawn.
The terminal disclaimer filed on 3/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending US application no. 17/286838 has been reviewed and is accepted.  The terminal disclaimer has been recorded, therefore the non-statutory double patenting rejection over said application is withdrawn.  See p. 7-10 of the OA dated 11/23/2021.
The Applicant's amendments, dated 3/22/2022, are sufficient to overcome the 35 USC 102(a)(1) rejection of claims 5-7 as being anticipated by US2008/0076043 (see p. 10-12 of the OA dated 11/23/2021).  Claim 5 was amended to require that all terminal groups (Y1B) are connected to core (X) through linking group (Z) (ie n1aB = 0).  US 2008/0076043 does not teach or suggest this limitation; therefore the rejection is withdrawn.
The Applicant's amendments, dated 3/22/2022, are sufficient to overcome the 35 USC 103 rejection of claims 1-4, 8, and 9 as being unpatentable over US2010/0056665 (see p. 13-16 of the OA dated 11/23/2021).  Claim 1 was amended to require that all terminal groups (Y2B) are connected to core (X) through linking group (Z) (ie n8aB = 0).  US 2010/005665 does not teach or suggest this limitation; therefore the rejection is withdrawn.

Allowable Subject Matter
Claims 1, 2, and 4-9 are allowed.  The following is an examiner’s statement of reasons for allowance: the closet prior art to the claimed compounds are those in i) CN105801807; ii) CN105884655; iii) CN105859587; iv) CN105859585; and v) CN105860026 (of record in the IDS filed on 12/2/2021).  References i)-v) all teach compounds of formula (8B) of claim 1 (the product produced by the reaction in claim 5 as the reaction condition produces a product which retains some active protons from starting compound (1B); see [0227-0229] of the specification as filed), wherein all of the (Y2B) variables are groups of formula (Y3)/(9).  The references to not teach or suggest producing compounds of claimed formula (8B) wherein at least one (Y2B) group is a hydrogen atom. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622